McCay, J.
I concur in the judgment in this case, and in the main, I concur also in the reasoning of the majority of the Court, as to the meaning of that clause of the Bill of Eights providing that the social status of the citizen shall never be the subject of legislation.
The Act providing that persons of different color shall not marry, is not an infringement of that provision. Marriagé is a civil contract, regulated by law, and I see no reason why the prohibition against persons of different color entering into that contract is regulating the social status of the citizen, any more than the law regulating the age of the parties, or the laws fixing the degrees of their relationship, or the law providing that there shall be but one such contract in existence at a time, are laws regulating the social status. They all stand upon the same footing. They are laws regulating the marriage contract, and nothing more.
I put my concurrence solely on this ground. I do not go into the policy of the law. I think the Courts have nothing to do with that. It may be a good law, or a bad law. That is not my affair as a judge, my only sphere on the subject, is to say whether such a law is forbidden by the Constitution. I do not think it is. The Legislature had the right so to enact, just as they might say that first cousins should not marry, or persons under twenty-one years, or persons *328having a particular disease or deformity, or to lay down any rule or repeal it, that may seem to it proper legislation.
These, and such laws, have no bearing on the social status of the citizen. They still leave persons to choose their associates, though they provide that they shall not enter into a particular civil contract.